DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/20/21 have been fully considered but they are not persuasive.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Davis (US 2015/0128340) discloses that the shower pan is a combination construction with a foam layer (62) beneath a waterproof panel (64). Davis states that this waterproof layer can be a waterproof sheet or a panel and offers examples of commercially available panels which can be incorporated into the construction of the pan (Para. 0052). Iwata (US 4,330,494) is an example of such a commercially available waterproof panel having a .

Regarding Applicant’s argument that Iwata teaches it is not desirable to place a rigid member on the outer surface of its panels and therefore it is not an appropriate teaching it is noted that the section Applicant has quoted is directed at the prior art which Iwata is improving upon. Iwata states that its panels are “a structural material which is not only lightweight but also excellent in various properties required for construction material, such as impact resistance, compression strength, bending strength, heat insulating ability, waterproof, reagent proof, workability, etc.” (C2 L24-30).


In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0128340 (Davis) in view of US 4,330,494 (Iwata).
	Regarding claim 1, Davis discloses a shower base apparatus (10) for placement on a floor-defining structure with a drain opening, comprising:
	a foam slab (62) with an upper surface and a floor engaging lower surface; and
	an upper slab (64) bonded (Para. 0052) to the upper surface of the foam slab to form a combination slab, the; and
	one of the foam slab and the upper slab having a continuously sloped surface so that when bonded together and installed any falling water will flow toward the drain opening (Fig. 10).
	However while Davis discloses the upper slab is a waterproof panel bonded to the upper surface of the foam slab (Para. 0052) it does not disclose details of the panel such as if it has a honeycomb construction. 

	It would have been obvious to one of ordinary skill in the art to utilize a honeycomb slab, as taught by Iwata, since it is a damage resistant and waterproof panel which can be efficiently manufactured and installed.

	Regarding claim 2, Davis states that the foam slab’s upper surface is the continuously sloped surface (Fig. 10). 

	Regarding claim 3, Davis does not explicitly state that the thickness of the honeycomb slab is constant. Instead Davis states that it maintains the shape of the sloped upper surface of the foam slab (Fig. 10). It would have been obvious to one of ordinary skill in the art to maintain a constant thickness for the honeycomb panel as Applicant has not disclosed that maintaining a constant thickness provides an advantage or solves a stated problem other than to maintain the slope produced by the foam slab. One of ordinary skill in the art, furthermore, would have expected Davis’s combination slab, and Applicant’s invention, to perform equally well because both slabs would formed overall to provide a predetermined shower height and slope. Therefore it would have been obvious to modify Davis to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Davis. See MPEP 2144.04(IV).


	
	Regarding claim 7, Davis states that the foam slab can be polystyrene (Para. 0025). 

	Regarding claim 8, Davis states that the foam slab is tapered and includes a sloped upper surface when supported horizontally (Fig. 10). 

	Regarding claim 9, the honeycomb slab as taught by Iwata is in contact with a waterproof membrane (1).

	Regarding claim 10, Davis states that the shower base is tiled (Para. 0023, 0054). 

	Regarding claims 13-14, Davis discloses a water-directing apparatus (10) for placement on a floor-defining structure with a drain opening, comprising:
	a foam slab (62) with a sloped upper surface (Fig. 10) and defining a drain (30) adjacent  location, the sloped upper surface shaped to cause falling water to flow toward a drain point; and
	an upper slab (64) bonded (Para. 0052) to the upper surface of the foam slab and taking on a slope of the sloped upper surface of the foam slab (Fig. 10);
	the apparatus further comprising tile installed on the upper slab (Para. 0024/0050/0070).
	However while Davis discloses the upper slab is a waterproof panel bonded to the upper surface of the foam slab (Para. 0052) it does not disclose details of the panel such as if it has a honeycomb construction. 
	Iwata teaches a structural support panel (Fig. 2) which is impact resistant and waterproof (C2 L24-30) which can be utilized in a variety of installations including marine applications and flooring (C3 L17-22) comprising a honeycomb structure (21). 
	It would have been obvious to one of ordinary skill in the art to utilize a honeycomb slab, as taught by Iwata, since it is a damage resistant and waterproof panel which can be efficiently manufactured and installed.

	Regarding claim 17, Davis discloses a water-directing apparatus (10) for placement on a floor-defining structure with a drain opening, comprising:
	a support slab (62) with a sloped upper surface (Fig. 10), the sloped upper surface shaped to cause falling water to flow toward a drain point (30); and

	However while Davis discloses the upper slab is a waterproof panel bonded to the upper surface of the support slab (Para. 0052) it does not disclose details of the panel such as if it has a honeycomb construction. 
	Iwata teaches a structural support panel (Fig. 2) which is impact resistant and waterproof (C2 L24-30) which can be utilized in a variety of installations including marine applications and flooring (C3 L17-22) comprising a honeycomb structure (21). 
	It would have been obvious to one of ordinary skill in the art to utilize a honeycomb slab, as taught by Iwata, since it is a damage resistant and waterproof panel which can be efficiently manufactured and installed.

	Regarding claim 18, Davis discloses a method of installing a shower base apparatus in a shower structure at an installation site, comprising:
	providing a slab assembly including a tapered foam slab (62) with sloped upper surface and an upper slab (64) bonded (Para. 0052) to the sloped upper surface of the foam slab;
	installing the slab assembly and a drain apparatus (30) relative to a drain hole in the installation site; and 
	installing tile on the assembly (Para. 0023, 0054).
	Davis does not specifically disclose bonding a waterproofing membrane to the slab assembly. Davis does teach the formation of a curb assembly (40) in addition to the shower base, the curb being made of waterproof material (Para. 0056) but which may also have a waterproof membrane bonded to it (Para. 0058). 

	Davis does not disclose details of the upper slab such as if it has a honeycomb construction. 
	Iwata teaches a structural support panel (Fig. 2) which is impact resistant and waterproof (C2 L24-30) which can be utilized in a variety of installations including marine applications and flooring (C3 L17-22) comprising a honeycomb structure (21). 
	It would have been obvious to one of ordinary skill in the art to utilize a honeycomb slab, as taught by Iwata, since it is a damage resistant and waterproof panel which can be efficiently manufactured and installed.

	Regarding claim 19, Davis does not specify that the honeycomb slab is 0.1 inch to 0.3 inch. Instead Davis states that the thickness of the shower base and its components is dependent upon user design choices (Para. 0024, 0050). It would have been an obvious matter of design choice to a person of ordinary skill in the art to size the honeycomb slab to be between .1 and .3 inches because Applicant has not disclosed that this particular thickness provides an unexpected advantage, is used for a particular purpose or solves a stated problem. One or ordinary skill in the art, furthermore, would have expected Davis’s and Applicant’s slabs to perform equally because they would be sized to provide the required level of support/protection while minimizing the height they add to the overall shower base assembly. Therefore, it would have been prima facie obvious to modify Davis to obtain the invention as specified in claim 19 because such a 

	Regarding claim 20, Davis does not specify that the foam slab is 0.1 inch to 3 inch thick. Instead Davis states that the thickness of the shower base and its components is dependent upon user design choices (Para. 0024, 0050). It would have been an obvious matter of design choice to a person of ordinary skill in the art to size the foam slab to be between .1 and 3 inches because Applicant has not disclosed that this particular thickness provides an unexpected advantage, is used for a particular purpose or solves a stated problem. One or ordinary skill in the art, furthermore, would have expected Davis’s and Applicant’s slabs to perform equally because they would be sized to provide the required level of support/protection while minimizing the height they add to the overall shower base assembly. Therefore, it would have been prima facie obvious to modify Davis to obtain the invention as specified in claim 20 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Davis.  MPEP 2144.04(IV)(A).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Iwata as applied to claim 1 above, and further in view of US 6,058,659 (Astrom).
	Regarding claims 11 and 12, Davis does not discuss forming the shower base into different sections. 
	Astrom teaches a bathroom floor system (1) comprising a plurality of slabs (2/3/4) which formed a sloped base upon which tiles can be installed, the panels arranged so as to direct water towards a drainage point (5). Among the panels are panels having identical construction 

    PNG
    media_image1.png
    565
    677
    media_image1.png
    Greyscale

	It would have been obvious to one or ordinary skill in the art to form the shower base from a plurality of panels with the direction of slope on the individual panels determined based upon the drain location and type, as taught by Astrom, to make it easier to transport the slabs to an installation site and to permit adjustment to the shower base size and shape as required/desired.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Iwata as applied to claim 14 above, and further in view of US 5,140,789 (De Gooyer).
	Regarding claims 15-16, Davis does not discuss forming the shower base for a drain located at one corner of the panel. 
	De Gooyer teaches a shower base assembly comprising a slab (20; Fig. 5) having two drain adjacent edges (23/24) and two drain remote edges (21/22), the slab having a sloped upper 
	It would have been obvious to one of ordinary skill in the art to form the slab to direct water to a corner of the slab, as taught by De Gooyer, to accommodate different drain locations or to allow the overall shower base to be formed of individual panels for ease of transport.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A ROS whose telephone number is (571)270-3577. The examiner can normally be reached Mon.-Fri. 9:00-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS A ROS/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754